DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.


Claims Status
Claims 1 and 29 have been amended.
Claims 2-13, 23-28, 30-41 and 51-56 were previously withdrawn.
Claims 17, 19, 22, 42, 45, 47 and 50 were previously cancelled.
Claims 1, 14-16, 18, 20-21, 29, 43-44, 46, 48-49 and 57 are pending and rejected.


Response to Arguments
35 USC 112(b) rejections
Applicant’s arguments, filed 11/8/2021, with respect to the rejection of claims 1, 14-16, 18, 20-21, 29, 43-44, 46, 48-49 and 57 under 35 USC 112(b) have been fully considered and are persuasive, in view of the accompanying amendments. The previous rejections under 35 USC 112(b) have been withdrawn.
However Applicant’s amendments have necessitated additional 35 USC 112(b) rejections, explained in detail below.

35 USC 101 rejection
 Applicant's arguments with respect to the rejection of claims 1-14-22, 29, 42-50 and 57 under 35 USC 101, as being directed to non-statutory subject matter, have been fully considered and are persuasive.  
However Applicant’s amendments have necessitated new rejections under 35 USC 101, which are explained in detail below. Examiner invites Applicant to schedule an interview to discuss the pending rejection.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claims 1, 14-16, 18 and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitations ‘one first computer comprising at least one file manager node’, ‘one second computer comprising at least one file producer node’, ‘one third computer comprising at least one file provider node’, ‘one fourth computer comprising at least one seller node’, ‘one fifth computer comprising at least one file buyer node.’  It is unclear from the claims and specification what comprises a ‘node.’  The specification, on page 11, lines 10-13, describes that a “node may include at least one of a module, a device, a terminal, and a server.”  It is unclear how a computer may comprise a ‘node’, which in itself may include one or more of these elements, since the specification further defines a terminal, on page 40, lines 7-11, as “a personal computer…may be used as the terminal.”  Therefore, it is unclear as to how the Examiner should interpret the limitations within the claim.  For purposes of examination, Examiner is interpreting a ‘node’ to be a ‘computer’.  As such, the claim is indefinite for failing to distinctly claim the invention.

	Claims 14-16, 18, and 20-21 are also rejected based upon their dependence on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29, 43-44, 46, 48-49 and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 29, 43-44, 46 and 48-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29 recites: 
generating at least one digital content file and transmitting a file registration request message containing file producer information data of a file producer node that has generated the at least one content file and file-related information data of each of the generated digital content files, which are required for registration of each of the digital content files, along with file storage contract information data based on a file storage contract with a predetermined file provider node in order to store each of the digital content files and file sale contract information data based on a file sale contract with a predetermined file seller node in order to sell each of the digital content files; 
(b) collecting the digital content files generated by each of the one or more file producer nodes, storing the collected digital content files in a database (DB) format in a storage unit thereof by grouping the digital content files by file producer node or by digital content file, and transmitting file provision contract information based on a file provision contract with the predetermined file seller node in order to provide each of the file content files; 
(c) transmitting file use contract information data based on a file use contract with one or more file buyer nodes in order to sell each of the digital content files, in which each of one or more file seller nodes has a transmission channel for transmitting each of the digital content files stored in each of the file storage units provided in the respective file provider nodes and provides a file sale service for selling the digital content files using the transmission channel thereof, 
(d) purchasing a specific digital content file in accordance with the file use contract information, on the basis of the file sale service provided by each of the one or more file seller nodes, thereby receiving the specific digital content file from a file provider node which has contracted with each of the one or more file seller nodes to provide digital content files including the specific digital content file; and 
(e) providing a service of (e1) storing and managing the digital content files in a database form by grouping the digital content files by file producer node or digital content file, on the basis of the file registration request message including the file producer information data and the file-related information of each of the digital content files, the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data, (e2) processing payment for the specific digital content file by receiving file purchase and use information data for the specific digital content file, received from the at least one file buyer node, and (e3) settling profits of each node involved in the transaction of the specific digital contract, in accordance with the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data, 
wherein: 
when downloading a specific digital content file from a predetermined file provider node of the file provider nodes that have contracted with each of the one or more file seller nodes to provide the specific digital content file in the (d) step, each of the one or more file buyer nodes operates in conjunction with each of the one or more file seller nodes or each of the one or more file provider nodes, thereby obtaining a complete copy of the specific digital content file in a manner of receiving copies of distributed pieces of the digital content file from a tracker peer node having file transmission information data required for transmission of the specific digital content file and from a plurality of contribution peer nodes in which the pieces of the specific digital content file are stored, in a peer-to-peer communication manner, according to a file transmission option selected by the file buyer node and then using the complete copy of the specific digital content file; 
after each of the one or more file buyer nodes receives the copies of all the pieces of the specific digital content file from the contribution peer nodes, each of the one or more file buyer nodes generates transmission transaction result information data for the specific digital content file and transmits the generated transmission transaction result information data to at least one of the one or more file manager nodes connected thereto via the communication network; 
each of the one or more file manager nodes provides a service of encrypting the transmission transaction result information data for each of the digital content files, on the basis of the transmission transaction result information data for each of the specific digital content files, the data being transmitted from each of the one or more file buyer nodes, recording and registering only the encrypted transmission transaction result information data in a distributed blockchain ledger, and enabling the distributed blockchain ledger to be shared by a plurality of file manager nodes connected to a blockchain network; and 
the transmission transaction result information data generated by each of the one or more file buyer nodes for the specific digital content file comprises a Merkle tree root hash value of the specific digital content file, which is calculated by using a Merkle hash tree algorithm, and final transmission transaction history information data.

These steps, as a whole, set forth the process for data management, which is an abstract idea because it is a method of organizing human activity. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
This judicial exception is not integrated into a practical application. Notably, claim 29 does not recite additional elements.  Examiner also contends, in arguendo, that claim 29 would not integrate the recited judicial exception into a practical application even if claim 29 were to include additional elements as presented in independent claim 1. The “computer(s)” (of claim 1) generally link the abstract idea to a particular technological environment (i.e. computers) (see MPEP 2106.05(h)); and the computing system is merely being used as a tool to perform the abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 29 is directed to an abstract idea.

Dependent claims 43-44, 46 and 48-49 merely further limit the abstract idea and are thereby considered to be ineligible.


Regarding claim 57, the claim recites "a computer-readable recording medium." Applicant's specification does not set forth what constitutes computer-readable medium. Therefore, in accordance with MPEP 2111.01 and the USPTO's "Subject Matter Eligibility of Computer Readable Media" memorandum dated January 26, 2010, and located at http://www.uspto.gov/patent/law/notices/101_crm_20100127.pdf, in view of the ordinary and customary meaning, a computer readable medium includes signals per se. Thus, the computer readable medium is considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  The Examiner recommends that Applicant amend claims to recite "a non-transitory computer-readable recording medium..."




Allowable Subject Matter
Claims 1, 14-16, 18, 20-21, 29, 43-44, 46, 48-49 and 57 would be allowable over the cited prior art, provided that the pending rejections under 35 USC 112(b) and 35 USC 101 could be overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684